DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 16, 18 have been amended.  Claims 1, 3-16, 18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “before performing a current object recommendation” and “outputting the target recommendation object associated with the current object recommendation.”  These limitations are  not supported by the specification as originally filed.  Paragraph [0063] (published version) instead teaches “after the target recommendation object is outputted and when a next recommendation process is performed, the data of the user associated with the currently outputted target recommendation object may also be obtained as historical recommendation data, and participate in the next recommendation process”.  However, the “currently outputted target recommendation” is not analogous to the limitation “outputting the target recommendation object associated with the current object recommendation.”
The claim now requires two objects – current and target (associated with the current object).  However, such embodiment is not disclosed in the specification.  It is not clear of what constitutes the “current object” and what association it has with the target object.  No details explaining how one of ordinary skill in the art would implement such embodiment were provided in the specification.
Thus, there is no support for the limitations “before performing a current object recommendation” and “outputting the target recommendation object associated with the current object recommendation.” 
The dependent claims further carry the same deficiency and likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU et al. (US 2019/0188326) in view of Petersen et al. (US 2012/0047143).

Regarding claim 1, DAIA NU teaches an object recommendation method, comprising: 
obtaining historical behavior data ([0036], [0089]) and historical feedback data of a user ([0060], where “contact us” and/or “like” button clicks is feedback), wherein the historical feedback data are obtained before performing a current object recommendation ([0026]-[0027], [0032]-[0033], [0048]-[0049]), 
wherein the performing a current object recommendation comprises:  
determining a questioning keyword based on the historical behavior data and the historical feedback data ([0040]), wherein the determining a questioning keyword further comprises: 
determining first keywords based on the historical behavior data and the historical feedback data ([0040] “parses and extracts words from the questions users click on based on the clickstream activity”, [0048], [0060]), 
determining second keywords that are different from the first keywords ([0050]-[0051], F2B:210), wherein the second keywords are not involved in the historical behavior data and the historical feedback data ([0066], [0074] “extract self-support data sets (e.g., question and answer pairs) from the online community forum using natural language”), 
determining degrees of proximity between a vector of the first keywords and a vector of the second keywords ([0070], [0082]), and 
identifying at least one of the second keywords as the questioning keyword based on predetermined rules ([0075]) and the degrees of proximity between the vector of the first keywords and the vector of the second keywords ([0082]-[0083]); 
performing a question-and-answer interaction based on the questioning keyword to obtain 
determining a target recommendation object based on the 

DAIA NU does not explicitly teach, however Petersen discloses performing a question-and-answer interaction based on the questioning keyword to obtain feedback data; determining a target recommendation object based on the feedback data ([0158], [0168], [0170], [0177], [0180]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DAIA NU to include a questioning keyword as disclosed by Petersen.  Doing so would help determine whether the user is interested in the identified keywords (Petersen [0180]).

Regarding claim 3, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
predicting an object of interest of the user based on the historical behavior data and the historical feedback data (DAIA NU [0021], [0028], [0053]), and obtaining at least one third keyword corresponding to the object of interest as the questioning keyword (DAIA NU [0044], Petersen [0166], [0177]-[0178], [0180]).

Regarding claim 4, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
predicting an object of interest of the user based on the historical behavior data and the historical feedback data, obtaining a third keyword corresponding to the object of interest (DAIA NU [0044], [0096], [0132], [0137], F19, Petersen [0183]-[0185]), and 
obtaining a first keyword corresponding to the historical behavior data and the historical feedback data (DAIA NU [0059], [0046], [0050], Petersen [0169]-[0170], [0183]-[0185]), and 
obtaining at least one of the third keyword that has no intersection with the first keyword as the questioning keyword (Petersen [0169]-[0170], [0183]-[0185]).
NOTE it is ambiguous and not clearly defined of what is actually meant by the term “intersection” between keywords.  DAIA NU as modified by Petersen teaches determining affinity between two keywords, which is degree of relationship between two keywords (e.g., degrees of separation of the two keywords in the ontology) where the degree of relationship is utilized as the affinity of the two keywords [0169].  For example, a user indicates via a feedback a topic History. Two keywords based on affinity are selected as China and Europe and questions are generated for the two keywords.  China and Europe have no intersection with the topic History.  Still, due to the ambiguous meaning of the term “intersection”, such reasoning can be obviated by Eggink et al. (US 2009/0013002), paragraph [0018].  Thus, it would have been obvious to one of ordinary skill in the art to determine keywords with no intersection.  Doing so would provide surprise recommendations to the user (Eggink [0018]).

Regarding claim 5, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
processing the historical behavior data and the historical feedback data by using a trained keyword prediction model, and obtaining an output of the keyword prediction model as the questioning keyword (DAIA NU [0053]-[0056]).

Regarding claim 10, DAIA NU as modified teaches the method according to claim 1, wherein the determining the target recommendation object based on the feedback data comprises: 
constructing a user interest profile of the user based on the feedback data (DAIA NU [0019]-[0021], [0026], [0033]), and determining the target recommendation object based on the user interest profile (DAIA NU [0028], [0054]-[0056]).

Regarding claim 11, DAIA NU as modified teaches the method according to claim 10, wherein the constructing the user interest profile of the user based on the feedback data comprises: 
determining an interest keyword of the user based on the feedback data as the user interest profile, or determining an interest keyword of the user based on the feedback data (DAIA NU [0028], [0054]-[0056], [0060], Petersen [0155], [0158]), and 
updating a historical interest profile by using the interest keyword to obtain the user interest profile, wherein the historical interest profile is obtained based on the historical behavior data (DAIA NU [0019]-[0021], [0026], [0033], Petersen [0158]-[0159], [0166]).
NOTE in analogous art Eggink et al. (US 2009/0013002) discloses claim 11 in paragraphs [0021]-[0022], [0033], [0051]-[0052], [0069] and further obviates the teaching of DAIA NU.

Regarding claim 12, DAIA NU as modified teaches the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining at least one target keyword based on the user interest profile (DAIA NU [0062], [0074], [0033]), ranking objects according to a descending order of a matching degree between each of the objects and the at least one target keyword (DAIA NU [0069], [0080], [0082], Petersen [0167], [0169], [0183]-[0184]), and determining at least one of the objects ranked highest as the target recommendation object (DAIA NU [0083], [0086], Petersen [0183]-[0184]).

Regarding claim 13, DAIA NU as modified teaches the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining an object category indicated by the user interest profile, ranking, in the object category (Petersen [0069], [0078], [0094]), objects in a descending order of an evaluation value (Petersen [0157], [0161], [0165]), and determining at least one object ranked highest as the target recommendation object (DAIA NU [0083], [0086], Petersen [0183]-[0184]).

Regarding claim 14, DAIA NU as modified teaches the method according to claim 1, wherein the historical behavior data comprises at least one of: 
historical query behavior data (DAIA NU [0034], [0036]), historical sharing behavior data, historical transaction behavior data (DAIA NU [0034]), historical collection behavior data and historical evaluation behavior data (DAIA NU [0062],[0074]).

Regarding claim 15, DAIA NU as modified teaches the method according to claim 1, wherein the determining the target recommendation object based on the feedback data comprises: 
determine the target recommendation target based on the feedback data, or determining the target recommendation object based on the feedback data and one of the historical behavior data and the historical feedback data (DAIA NU [0034], [0036], Petersen [0170], [0177], [0180]).

Regarding claim 16, DAIA NU teaches an object recommendation apparatus, comprising: a memory; a processor; and a computer program, wherein the memory stores the computer program, and the computer program, when executed by the processor (F1, 5), cause the processor to perform operations comprising: obtaining historical behavior data and historical feedback data of a user, wherein the historical feedback data are obtained before performing following operations comprising: determining a questioning keyword based on the historical behavior data and the historical feedback data, wherein the determining a questioning keyword further comprises: determining first keywords based on the historical behavior data and the historical feedback data, determining second keywords that are different from the first keywords, wherein the second keywords are not involved in the historical behavior data and the historical feedback data, determining degrees of proximity between a vector of the first keywords and a vector of the second keywords, and identifying at least one of the second keywords as the questioning keyword based on predetermined rules and the degrees of proximity between the vector of the first keywords and the vector of the second keywords; performing a question-and-answer interaction based on the questioning keyword to obtain feedback data; and determining a target recommendation object based on the feedback data, wherein outputting the target recommendation object.
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 18, DAIA NU teaches a computer-readable storage medium, having a computer program stored thereon, wherein the computer program is executed by a processor to perform operations comprising: 
obtaining historical behavior data and historical feedback data of a user, wherein the historical feedback data are obtained before performing following operations comprising: determining a questioning keyword based on the historical behavior data and the historical feedback data, wherein the determining a questioning keyword further comprises: determining first keywords based on the historical behavior data and the historical feedback data, determining second keywords that are different from the first keywords, wherein the second keywords are not involved in the historical behavior data and the historical feedback data, determining degrees of proximity between a vector of the first keywords and a vector of the second keywords, and identifying at least one of the second keywords as the questioning keyword based on predetermined rules and the degrees of proximity between the vector of the first keywords and the vector of the second keywords; performing a question-and-answer interaction based on the questioning keyword to obtain feedback data; determining a target recommendation object based on the feedback data; and outputting the target recommendation object. 
Claim 18 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU as modified and in further view of Eggink et al. (US 2009/0013002).

Regarding claim 6, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
obtaining a satisfaction 
determining the questioning keyword based on the historical behavior data and the historical feedback data (Pinckney [0110], [0119], [0134], [0115], Petersen [0158], [0170], [0180]) 

DAIA NU as modified does not explicitly teach, however Eggink discloses satisfaction degree ([0017] where “confidence measure … indicating the level of confidence that the user will like or dislike the respective content” is a satisfaction degree) and if the satisfaction degree does not meet a preset satisfaction condition ([0030]-[0031], [0036], [0064], [0069], [0095]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of DAIA NU as modified to include threshold for satisfaction degree as disclosed by Eggink.  Doing so would help match the user's taste as close as possible (Eggink [0002]).

Regarding claim 7, DAIA NU as modified teaches the method according to claim 6, wherein the obtaining the satisfaction degree of the historical recommendation object based on the historical behavior data and the historical feedback data comprises: 
obtaining, in the historical behavior data and the historical feedback data, a characteristic value of each operation behavior performed by the user on the historical recommendation object (Pinckney [0064]), wherein the characteristic value characterizes at least one of the number of times the operation behavior is performed and a satisfaction tendency (Eggink [0038]-[0040]), and 
weighting the characteristic value of the operation behavior to obtain the satisfaction degree of the historical recommendation object (Pinckney [0099], [0162]).

Regarding claim 8, DAIA NU as modified teaches the method of claim 6, further comprising: 
comparing the satisfaction degree with a preset satisfaction threshold (Eggink [0030]-[0031]), and determining that the satisfaction degree does not meet the preset satisfaction condition if the satisfaction degree is less than or equal to the satisfaction threshold (Eggink [0033], [0043], [0073]), or counting the number of times the satisfaction degree is less than or equal to the satisfaction threshold, and determining that the satisfaction degree does meet the preset satisfaction condition if the number of times reaches a preset number threshold (Eggink [0027], [0038], [0040]).

Claims 6-8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU as modified and in further view of Bieschke (US 2017/0041656).

Regarding claim 6, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
obtaining a satisfaction 
determining the questioning keyword based on the historical behavior data and the historical feedback data (Pinckney [0110], [0119], [0134], [0115], Petersen [0158], [0170], [0180]) 

DAIA NU as modified does not explicitly teach, however Bieschke discloses satisfaction degree ([0017] where “confidence measure … indicating the level of confidence that the user will like or dislike the respective content” is a satisfaction degree) and if the satisfaction degree does not meet a preset satisfaction condition ([0049], [0095]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of DAIA NU as modified to include threshold for satisfaction degree as disclosed by Bieschke.  Doing so provide types of media items desired by the user when the media input seed is ambiguous (Bieschke [0005]).

Regarding claim 7, DAIA NU as modified teaches the method according to claim 6, wherein the obtaining the satisfaction degree of the historical recommendation object based on the historical behavior data and the historical feedback data comprises: 
obtaining, in the historical behavior data and the historical feedback data, a characteristic value of each operation behavior performed by the user on the historical recommendation object (Pinckney [0064]), wherein the characteristic value characterizes at least one of the number of times the operation behavior is performed and a satisfaction tendency (Bieschke [0047]), and 
weighting the characteristic value of the operation behavior to obtain the satisfaction degree of the historical recommendation object (Pinckney [0099], [0162], Bieschke [0047]).

Regarding claim 8, DAIA NU as modified teaches the method of claim 6, further comprising: 
comparing the satisfaction degree with a preset satisfaction threshold, and determining that the satisfaction degree does not meet the preset satisfaction condition if the satisfaction degree is less than or equal to the satisfaction threshold, or counting the number of times the satisfaction degree is less than or equal to the satisfaction threshold, and determining that the satisfaction degree does meet the preset satisfaction condition if the number of times reaches a preset number threshold (Bieschke [0047], [0049]).

Claim(s) 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU as modified and in further view of Pinckney et al. (US 2010/0010913).

Regarding claim 9, DAIA NU as modified teaches the method according to claim 1, further comprising: collecting operation information of the user during the question-and-answer interaction (DAIA NU [0044]).
DAIA NU does not explicitly teach, however Pinckney discloses ending the question-and-answer interaction if the operation information indicates to cancel the question-and-answer interaction (Pinckney [0057], [0129]); and 
outputting a next prompt question or ending the question-and-answer interaction if the operation information indicates to skip a current prompt question (Pinckney [0107], F17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DAIA NU to include a questioning / answer prompt interactions as disclosed by Pinckney.  Doing so provides improved topical advice search capabilities adapted for use with natural language, and that provides for continuous content refinement (Pinckney [0006]).

Regarding claim 13, DAIA NU as modified does not explicitly teach, however Pinckney discloses the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining an object category indicated by the user interest profile, ranking, in the object category (Pinckney [0086], [0128], [0130]), objects in a descending order of an evaluation value (Pinckney F5), and determining at least one object ranked highest as the target recommendation object (Pinckney [0110], [0119], [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DAIA NU to determine an object category as disclosed by Pinckney.  Doing so provides improved topical advice search capabilities adapted for use with natural language, and that provides for continuous content refinement (Pinckney [0006]).

Response to Arguments
The prior rejections under 35 U.S.C. 112, second paragraph, have been withdrawn as necessitated by the amendment.

Applicant's arguments, filed 12/05/2022, with respect to the rejection under 35 USC 103 over DAIA NU, have been fully considered, but they are not deemed persuasive.
The applicant argues –
“Daianu’s identified words/topics are more like the claimed first keywords that are determined based on historical data. Daianu’s identified words/topics do not meet second keywords that are different from first key words and not involved in historical behavior data and historical feedback data as claimed.”
The arguments are not persuasive.  First, It is not clear the precise meaning of the applicant’s statement – “identified words/topics are more like the claimed first keywords.”  Second, the argued limitation – “the second keywords are not involved in the historical behavior data and the historical feedback data” is construed as “the second keywords are not involved in the historical behavior data of the user and the historical feedback data of the user.”  I.e. the second keywords are allowed to be historical keywords , questions / answers from other users in the forum, received from “a large collection of questions and answers from an online community forum” [0023], “questions and answers (e.g., from online community” [0025].  See further -
 “Using the NLP… , the most frequent part-of-speech words can be parsed from the corpus of live community forum to create vectors” [0022], “define a subset of the most frequent words in the forum” [0041].
The parsed keywords from the live, online community forum, which also include “forum posts, frequently asked questions (FAQ), questions and answers, technical documentation, tutorials, wiki page entries, links to external websites” [0026], are the second keywords not involved in the historical behavior data of the user and the historical feedback data of the user.
The second keywords “of questions and answers from an online community forum, may be used to model domain-specific ontologies” [0022].
“the domain-specific ontology may be used in conjunction with historical user context data ( e.g., profile data, clickstream data” [0052]
 “domain-specific ontology … may identify correlations among words used in questions and larger concepts such as topics … and associate knowledge with topics that particular groups of [-other-] users typically interact” [0047].
The topics provided by the ontology can also be considered second or third keywords not involved in the historical behavior data of the user, as the ontology also identifies synonyms and words that often appear together ([0050]).
To elaborate, DAIA NU teaches extracting keywords from (1) “historical searches and pieces of questions that users [-i.e. other users-] clicked on in an online community platform”, (2) “self-support data sets (e.g., question and answer pairs) from the online community forum” [0074], such as “technical documentation, tutorials, wiki page entries, links to external websites” [0026] and (3) current user data  - “incoming user feature data (e.g., in real -time while a user uses the online application). The incoming user feature data can be generated based on user's activities within the online application and may include a user profile, clickstream data” ([0078], [0033]), which also includes feedback – “additional events are revealed from clicks on specific user interface elements, such as the "contact us" button or the "like" button” [0058].
Once again (1) and (2) are the second keywords not involved in (3) the historical behavior data and the historical feedback data of the current user.
DAIA NU also teaches - “also associate metadata with the question-answer pairs, such as tags identifying topics” [0070].  The associated metadata, tag and topics are likewise the second / third keywords not involved in the historical behavior data of the user and the historical feedback data of the user.
Thus, DAIA NU fully disclose the limitation of “determining second keywords that are different from the first keywords, wherein the second keywords are not involved in the historical behavior data and the historical feedback data”, as required. 

The applicant argues –
“Daianu does not disclose determining degrees of proximity between a vector of the first keywords and a vector of the second keywords as claimed … Daianu does not disclose identifying the second keyword as the questioning key word for performing a question-and-answer interaction as claimed.”
The arguments are not persuasive. As indicated above, DAIA NU teaches extracting keywords from (1), (2) and (3).  All the extracted data is mapped to “the count-statistics of each word in the corpus to a high-dimensional vector (i.e., 1000-dimensional vector) for each word” [0022];
 “the self-support data may be stored in the form of high-dimensional vectors similarly to the questions and answers from the online community forum … high-dimensional vectors representing each of the self-support data is stored in the form of a lookup table” [0027];
“calculates relevancies between the high-dimensional vector of tag probabilities for a current user, and the high-dimensional vectors for each of the questions stored in the lookup table” [0070], [0082].
I.e. the keywords from the self-support data are the “second keywords are not involved in the historical behavior data and the historical feedback data”, which are compared with the high-dimensional vectors of the current user.  Wherein the current user’s vector are based on user’s clickstream data – “generate a respective high-dimensional vector for each object of user feature data” ([0053]-[[0054]), also see Claim 1 – “generating a high-dimensional vector for the user of the online application based on the predicted part-of-speech words.”
The calculated relevancies between the two high-dimensional vectors – “comprise an angle between two high-dimensional vectors in terms of cosine similarity where smaller angles represent larger relevancies” [0070];
“return ten of the most relevant question titles, based on those question title vectors having the smallest angle relative to the user's vector” [0083],
“computing a similarity metric between each of the high dimensional vectors for the plurality of questions and the high-dimensional vector for the user of the online application” (Claim 1).
The angle between two vectors in terms of cosine similarity is the “degrees of proximity” (i.e. vector angle is a degree), which is calculated between second keywords extracted from self-support data (which are keywords not involved in the historical behavior data of the user) and the first set of keywords determined from the user’s profile, comprising historical data, such as clickstreams clicks on specific user interface elements, such as the "contact us" button or the "like" button” [0058] and feedback such as “clicks on specific user interface elements, such as the "contact us" button or the "like" button” [0058].
Thus, DAIA NU fully disclose the limitation of “determining degrees of proximity between a vector of the first keywords and a vector of the second keywords, and identifying at least one of the second keywords as the questioning keyword based on predetermined rules and the degrees of proximity between the vector of the first keywords and the vector of the second keywords”, as required. 

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 16, 2022